                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND
         CHAMBERS OF                                                                  101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                               (410) 962-7780
                                                                                           Fax (410) 962-1812


                                                         December 10, 2018


     LETTER TO COUNSEL

             RE:     Deborah T. v. Commissioner, Social Security Administration;1
                     Civil No. SAG-17-3796

     Dear Counsel:

             On December 22, 2017, Plaintiff Deborah T. petitioned this Court to review the Social
     Security Administration’s (“SSA’s”) final decision to deny her claim for disability benefits. ECF
     1. I have considered the parties’ cross-motions for summary judgment. ECF 12, 17. I find that
     no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision
     of the Agency if it is supported by substantial evidence and if the Agency employed proper legal
     standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.
     1996). Under that standard, I will deny Plaintiff’s motion, grant the SSA’s motion, and affirm
     the SSA’s judgment pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my
     rationale.

             Plaintiff filed a claim for Disability Insurance Benefits (“DIB”) on August 30, 2012,
     alleging a disability onset date of February 15, 2010. Tr. 227-28. Plaintiff’s Date Last Insured
     (“DLI”) is June 30, 2011, so she had to establish disability on or before that date to qualify for
     benefits. Tr. 18. Her claim was denied initially and on reconsideration. Tr. 113-16, 121-22. A
     hearing was held on March 31, 2016, before an Administrative Law Judge (“ALJ”). Tr. 33-89.
     Following the hearing, the ALJ determined that Plaintiff was not disabled within the meaning of
     the Social Security Act during the relevant time frame. Tr. 16-26. The Appeals Council (“AC”)
     denied Plaintiff’s request for review, Tr. 1-7, so the ALJ’s decision constitutes the final,
     reviewable decision of the Agency.

             The ALJ found that, through her DLI, Plaintiff suffered from the severe impairments of
     “degeneration of the cervical and lumbar spine, disc bulge, obesity, carpal tunnel syndrome,
     status post release, arthralgias and arthroscopy of left knee.” Tr. 18. Despite these impairments,
     the ALJ determined that, through her DLI, Plaintiff retained the residual functional capacity
     (“RFC”) to:



     1
      Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties
     are fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and
     functions not reserved to the Commissioner of Social Security.
Deborah T. v. Commissioner, Social Security Administration
Civil No. SAG-17-3796
December 10, 2018
Page 2

       perform light work as defined in 20 CFR 404.1567(b) except she can never climb
       ladders, ropes or scaffolds; she can perform occasional balancing, stooping,
       crouching and crawling; she can have no more than occasional exposure to
       extreme cold, heat and vibrations; she can have no exposure to workplace hazards
       and she can frequently use the right hand.

Tr. 21. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform jobs existing in significant numbers in the national economy and that,
therefore, she was not disabled. Tr. 25-26.

        In support of her appeal, Plaintiff advances several arguments: (1) that the ALJ erred at
step two by declining to find depression, plantar fasciitis, rheumatoid arthritis, cervical and
lumbar stenosis, and multiple body arthralgias to be severe impairments, ECF 12-1 at 8-9; (2)
that the ALJ erred in evaluating Listings 1.02 and 1.04, ECF 12-1 at 9-11; (3) that the ALJ erred
in discounting Plaintiff’s subjective assertions of disabling pain and other symptoms, ECF 12-1
at 11-21; (4) that the ALJ erred in evaluating the medical opinions and other evidence, ECF 12-1
at 13-14, 21-23; and (5) that the ALJ erred in evaluating the VE evidence, ECF 12-1 at 23-27.
Each argument lacks merit for the reasons discussed below.

        First, Plaintiff asserts that the ALJ should have found additional impairments to be
“severe.” An impairment is considered “severe” if it significantly limits the claimant’s ability to
work. See 20 C.F.R. § 404.1522. The claimant bears the burden of proving that an impairment is
severe. See Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995). Here, the ALJ adequately
considered the relevant impairments at step two. Tr. 18-20. The ALJ specifically considered
both plantar fasciitis and depression, but explained that neither causes more than minimal work-
related functional limitations. Tr. 18-20. In making that finding with respect to depression, the
ALJ appropriately employed the special technique for evaluation of mental impairments. Tr. 18-
20. Plaintiff, who bears the burden of proving the severity of each impairment, cites no specific
evidence to suggest or establish that her plantar fasciitis or depression is in fact severe. The
other “impairments” Plaintiff cites, specifically “positive rheumatoid factor/rheumatoid arthritis,
cervical and lumbar stenosis, and multiple body arthralgias,” ECF 12-1 at 9, overlap in terms of
their symptoms with the impairments deemed severe by the ALJ: “degeneration of the cervical
and lumbar spine, disc bulge, . . . [and] arthralgias.” Tr. 18. Moreover, in the RFC analysis, the
ALJ specifically noted that “there was no diagnosis of rheumatoid arthritis prior to the DLI.” Tr.
23. Accordingly, I find no error in the ALJ’s evaluation of Plaintiff’s impairments at step two.
Moreover, even if there had been some error, it would be harmless. Because Plaintiff made the
threshold showing that her other impairments were severe, the ALJ continued with the sequential
evaluation process and properly considered all impairments, both severe and non-severe, that
significantly impacted Plaintiff’s ability to work prior to her DLI. See 20 C.F.R. § 404.1523.
Any step two error, therefore, does not necessitate remand.

       Next, Plaintiff asserts that the ALJ should have found her to meet the criteria of Listings
1.02 and 1.04. ECF 12-1 at 9-11. Listing 1.02A, 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.02(A),
requires that Plaintiff establish an “inability to ambulate effectively,” defined as:
Deborah T. v. Commissioner, Social Security Administration
Civil No. SAG-17-3796
December 10, 2018
Page 3


       an extreme limitation of the ability to walk; i.e., an impairment(s) that interferes
       very seriously with the individual's ability to independently initiate, sustain, or
       complete activities. . . [;] having insufficient lower extremity functioning . . . to
       permit independent ambulation without the use of a hand-held assistive device(s)
       that limits the functioning of both upper extremities. . . . [E]xamples of ineffective
       ambulation include, but are not limited to, the inability to walk without the use of
       a walker, two crutches or two canes, the inability to walk a block at a reasonable
       pace on rough or uneven surfaces, the inability to use standard public
       transportation, the inability to carry out routine ambulatory activities, such as
       shopping and banking, and the inability to climb a few steps at a reasonable pace
       with the use of a single hand rail. The ability to walk independently about one’s
       home without the use of assistive devices does not, in and of itself, constitute
       effective ambulation.

20 C.F.R. Pt. 404, Subpt. P, App. 1 § 1.00(B)(2)(b). Plaintiff is correct that the section of the
ALJ’s opinion evaluating Listing 1.02A is deficient. In considering whether Plaintiff had
established an inability to ambulate effectively, the ALJ cited only to Plaintiff’s ability to
shower, do laundry, and sit, which are not activities involving significant, if any, ambulation. Tr.
20. However, I conclude that the ALJ’s error, as to Listing 1.02A, is harmless.

       In reaching that conclusion, I have considered the relatively recent Fourth Circuit cases of
Radford v. Colvin, 734 F.3d 288 (4th Cir. 2013), and Fox v. Colvin, 632 Fed. App’x 750 (4th Cir.
2015) (unpublished) (per curiam), which are sometimes cited for the proposition that the court
must remand any case presenting insufficient analysis, without conducting its own independent
review of the record. In Radford, the Court found the ALJ’s decision to be “devoid of
reasoning,” in that the ALJ did not support the conclusory assertion that the claimant’s
impairments did not meet a listing. 734 F.3d at 295. The Court concluded that the ALJ’s lack of
explanation rendered it “impossible for a reviewing court to evaluate whether substantial
evidence supports the ALJ's findings,” but noted that, in Radford, there was “probative evidence
strongly suggesting that [the claimant] meets or equals” the pertinent listing, plus a failure by the
ALJ to indicate why more weight was assigned to the medical opinions of the state agency
physicians than to those issued by the plaintiff’s treating physicians. Id. at 295-96.

        In Fox, the Court similarly determined that the ALJ “offered nothing to reveal why he
was making his decision” about the listings, despite “[i]nconsistent evidence” in the record. 632
Fed. App’x at 755 (emphasis in original). In that circumstance, the Court declined to “speculate
as to how the ALJ applied the law to its findings or to hypothesize the ALJ’s justifications that
would perhaps find support in the record,” and instead remanded the case to the ALJ. Id.

        The present case is distinguishable from Radford and Fox because, here, there is no
probative evidence inconsistent with the ALJ’s finding that Plaintiff did not meet or equal
Listing 1.02 prior to her DLI. Plaintiff’s medical evidence shows no mention of any significant
knee impairment prior to June 30, 2011. See Tr. 397 (report of general joint pain prior to the
Deborah T. v. Commissioner, Social Security Administration
Civil No. SAG-17-3796
December 10, 2018
Page 4

alleged onset date referencing only “mild crepitus” in the knees, and recommending weight
reduction); Tr. 440 (record from April, 2010 indicating “joint aches on and off still . . . much
better since she retired from being a meat cutter); Tr. 492 (record from January, 2011 noting that
Plaintiff still had inflammatory joint pain, but would like to try exercise, weight loss, and use
over-the-counter pain relief as needed). The vast majority of the medical records during the
relevant period pertained not to Plaintiff’s knees or other generalized pain, but to cervical issues,
carpal tunnel syndrome, acid reflux, and thyroid issues. Similarly, the medical records do not
reflect that Plaintiff had any particular difficulty with walking or any need to use a cane prior to
her DLI. Instead, as the ALJ noted, a medical record from February 2, 2011, indicates that
Plaintiff experienced indigestion with jaw pain and heart racing once “while shoveling snow”
and a second time “on the treadmill.” Tr. 493. Additionally, on February 7, 2011, Plaintiff
completed an exercise stress test involving six minutes and thirty seconds of “treadmill
exercise.” Tr. 499. The notes did not indicate any difficulty with walking. Finally, the ALJ also
cited to medical records from Plaintiff’s treating physician on June 13, 2011, about two weeks
before the DLI, noting that Plaintiff presented with “leg pain . . . mostly in bilateral calf area
[which] started 2 days after doing some painting.” Tr. 647. The doctor further noted, “There is
no increased pain with ambulation. In fact he [sic] usually feels better after walking.” Tr. 647.
Given that the defining criteria for Listing 1.02A is an inability to ambulate effectively, Plaintiff
has not and cannot put forth any credible evidence that her impairments during the pertinent
period met or equaled each requirement of Listing 1.02A. This is not an instance where
“[i]nconsistent evidence abounds, . . . ‘leav[ing the court] to wonder’ in such a way that [the
court] cannot conduct ‘meaningful review.’” See Fox, 632 Fed. App’x at 1 (quoting Mascio v.
Colvin, 780 F.3d 632, 638 (4th Cir. 2015)); see also Brown v. Colvin, 639 Fed. App’x 921, 923
(4th Cir. 2016) (unpublished) (per curiam) (remanding the case when the decision of the ALJ
was deficient despite the Commissioner’s contention that the listing clearly was not met, finding
that the claimant’s “medical record [was] not so one-sided” that the court could say the listing
was not met).

        Because there is quite literally no evidence that Plaintiff’s impairments met or equaled
Listing 1.02 prior to her DLI, and in fact substantial evidence that they did not, there is “no
question but that [the ALJ] would have reached the same result notwithstanding [the] initial
error.” See Mickles v. Shalala, 29 F.3d 918, 921 (4th Cir. 1994) (affirming ALJ’s decision
despite error in rejecting severity of subjective symptoms based solely on objective medical
evidence). Accordingly, the ALJ’s error in considering Listing 1.02 was harmless. See id.

        Turning to Listing 1.04, ALJ appears to have correctly stated that Plaintiff “presented no
clinical evidence [of] . . . spinal arachnoiditis . . . lumbar spinal stenosis . . . [or] nerve root
compression, consistent limitation of motion of the spine, motor loss (atrophy with associated
muscle weakness or muscle weakness), sensory or reflex loss.” Tr. 21. In fact, Plaintiff’s
argument does not establish the presence of each of those criteria, and instead mentions factors
such as “tenderness to palpation” and “chronic pain,” which are not among the criteria of the
listing. ECF 12-1 at 10-11. “For a claimant to show that his impairment matches a listing, it
must meet all of the specified medical criteria.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990)
(emphasis in original). The claimant bears the burden of demonstrating that her impairment
Deborah T. v. Commissioner, Social Security Administration
Civil No. SAG-17-3796
December 10, 2018
Page 5

meets or medically equals a listed impairment. Kellough v. Heckler, 785 F.2d 1147, 1152 (4th
Cir. 1986). In trying to meet that burden here, Plaintiff’s generic citation to hundreds of pages of
medical records does not assist this Court. ECF 12-1 at 10. Instead, a review of the entire
medical record supports the ALJ’s assessment that each of the relevant criteria of Listing 1.04
are not present. Thus, I find no error in the ALJ’s assessment of Listing 1.04.

        Next, Plaintiff asserts that the ALJ relied only on a lack of objective medical evidence to
discredit her subjective complaints of disabling pain and other symptoms. Pl. Mot. 11-21.
However, in contrast, the ALJ relied upon Plaintiff’s own reports of her activities to contradict
her alleged symptoms prior to the DLI. Tr. 23 (“[S]he even reported that she experienced chest
pain while shoveling snow[], painting using a ladder and on the treadmill, which is inconsistent
with disabling nonuse of her hands.”).2 Thus, the ALJ appropriately considered Plaintiff’s
subjective statements, in addition to the objective results from her medical examinations, to
determine her condition during the relatively remote period preceding her DLI. Ultimately, my
review of the ALJ’s decision is confined to whether substantial evidence, in the record as it was
reviewed by the ALJ, supports the decision and whether correct legal standards were applied.
See Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is other evidence that may
support Plaintiff’s position, I am not permitted to reweigh the evidence or to substitute my own
judgment for that of the ALJ. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). In
considering the entire record, and given the evidence outlined above, I find the ALJ’s evaluation
of Plaintiff’s subjective complaints was supported by substantial evidence.

        Next, Plaintiff posits that the ALJ’s RFC determination did not include an appropriate
function-by-function analysis, particularly as to interference with her ability to pay attention and
concentrate due to pain. Pl. Mot. 20-21. However, the ALJ’s analysis of the medical evidence is
clear: the treatment notes preceding June 30, 2011 do not support allegations of disabling pain,
both as to the objective findings and examination results contained in those records, and as to
Plaintiff’s reports of her own activities. Tr. 23.

        Plaintiff also contends that the ALJ assigned insufficient weight to opinions from her
various treating physicians: Drs. Ramirez, Saez, Hertzman, and White. ECF 12-1 at 21-23.
However, the ALJ assigned “significant weight” to the treatment notes and findings of Drs. Saez
and White prior to the DLI. Tr. 24. The ALJ also assigned “partial weight” to the 2016 opinion
of Dr. Ramirez, explaining that more weight was attributed to the pre-DLI notes and findings.
Tr. 24-25. The ALJ assigned no weight to the opinion issued by Dr. Hertzman, because all of
Plaintiff’s visits with Dr. Hertzman were after her DLI. Tr. 23-24. Plaintiff’s contention that the
conditions she received treatment for after her DLI had manifested prior to the DLI is not
supported by the record, at least to a degree that would suggest that the conditions were disabling
during or before June, 2011. Moreover, this is not a case in which the ALJ “played doctor” or

2
  Plaintiff correctly notes that the ALJ erred in referring to a ladder, since the report actually said, “step
stool.” ECF 12-1 at 15. The basic premise, though, is that painting and climbing up and down is a
physically taxing activity that undermines Plaintiff’s assertion of disabling pain. That premise holds true
despite the mistake.
Deborah T. v. Commissioner, Social Security Administration
Civil No. SAG-17-3796
December 10, 2018
Page 6

made findings unsupported by any medical source. The non-examining State agency physicians
reviewing Plaintiff’s case made two differing assessments: one found Plaintiff able to perform a
restricted range of medium work, although the ALJ assigned that opinion “little weight,” because
it did not adequately consider Plaintiff’s degenerative disease. Tr. 24. The other non-examining
physician determined that Plaintiff would be capable of a reduced range of light work, which is
consistent with the RFC eventually found by the ALJ. Tr. 21, 24. The ALJ’s adoption of that
opinion (and determination of an RFC more restrictive than that found by another medical
source) is supported by the sparse medical record prior to Plaintiff’s DLI.

       Finally, Plaintiff alleges that the VE testimony did not constitute substantial evidence
upon which the ALJ could base her conclusion. ECF 12-1 at 23-27. Plaintiff contends that the
ALJ improperly adopted the first hypothetical posed, instead of the two later hypotheticals posed
by the ALJ or the more restrictive hypothetical suggested by Plaintiff’s counsel. The ALJ is
afforded “great latitude in posing hypothetical questions,” Koonce v. Apfel, 166 F.3d 1209, 1999
WL 7864, at *5 (4th Cir. 1999) (unpublished table decision), and need only pose those that are
based on substantial evidence and accurately reflect a claimant’s limitations, see Copeland v.
Bowen, 861 F.2d 536, 540-41 (9th Cir. 1988). The ALJ’s first hypothetical question to the VE,
which accurately incorporated the RFC assessment she made, was permissible without including
any additional limitations that the ALJ did not deem valid. Essentially, this argument reiterates
the RFC arguments discussed above. However, the ALJ’s RFC assessment was adequate in light
of the limited medical evidence of record suggesting disability prior to the DLI. Thus, the
hypothetical setting forth that RFC assessment was equally valid.

         The Plaintiff also contends that the VE’s testimony was inconsistent with the Dictionary
of Occupational Titles (“DOT”). ECF 12-1 at 26-27. The RFC limited Plaintiff to “frequent[]
use [of] the right hand,” and, according to Plaintiff, two of the jobs identified, mail clerk and
garment folder, require constant use of the bilateral hands. Id. However, the mail clerk position
involves only frequent handling and fingering, and thus could be performed with Plaintiff’s RFC
restrictions. U.S. Dep’t of Labor, Dictionary of Occupational Titles (“DOT”) § 209.687-026,
Mail Clerk (4th ed. 1991). A claimant is not disabled if she is able to engage in “work which
exists in significant numbers either in the region where [the claimant] lives or in several regions
of the country.” 42 U.S.C. § 423(d)(2)(A). Thus, even assuming that the garment folder job
requires skills beyond Plaintiff’s RFC, the error would be harmless, because the other identified
positions of school bus monitor (with 80,000 jobs nationally and 1,300 jobs locally), Tr. 26, and
mail sorter (with 119,000 jobs nationally and 3,300 jobs locally), id., exist in significant
numbers. See Lawler v. Astrue, Civil Action No. BPG-09-1614, 2011 WL 1485280, at *5 (D.
Md. Apr. 19, 2011) (finding that where only 75-100 jobs existed in the region where plaintiff
lived did “not undermine the ALJ’s conclusion that plaintiff [was] capable of performing work
that exists in significant numbers in the national economy.”) (citing Hicks v. Califano, 600 F.2d
1048, 1051 n.2 (4th Cir. 1979) (declining to determine that 110 regional jobs would be an
insignificant number)). Accordingly, any error in the ALJ’s reliance on Plaintiff’s ability to
perform the job of garment folder was harmless. Moreover, though Plaintiff asserts that the job
of school bus monitor would involve more than occasional balancing, stooping, crawling, and
exposure to vibrations, the DOT indicates that those features are not present. DOT § 372.667-
Deborah T. v. Commissioner, Social Security Administration
Civil No. SAG-17-3796
December 10, 2018
Page 7

042, School Bus Monitor. Thus, the VE’s testimony that a hypothetical individual with
Plaintiff’s RFC could work as a school bus monitor was consistent with the DOT.

      For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF 12, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF 17, is GRANTED. The SSA’s
judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk is directed
to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge
